

114 S2650 ES: United States Appreciation for Olympians and Paralympians Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



114th CONGRESS2d SessionS. 2650IN THE SENATE OF THE UNITED STATESAN ACTTo amend the Internal Revenue Code of 1986 to exclude from gross income any prizes or awards won in
 competition in the Olympic Games or the Paralympic Games.1.Short titleThis Act may be cited as the United States Appreciation for Olympians and Paralympians Act.2.Olympic and Paralympic medals and USOC prize money excluded from gross income(a)In generalSection 74 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:(d)Exception for Olympic and Paralympic medals and prizesGross income shall not include the value of any medal awarded in, or any prize money received from the United States Olympic Committee on account of, competition in the Olympic Games or Paralympic Games..(b)Effective dateThe amendment made by this section shall apply to prizes and awards received after December 31, 2015.Passed the Senate July 12, 2016.Secretary